Citation Nr: 9916344	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  92-03 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for instability of 
the right knee with osseous lesion of the right femur, 
currently evaluated as 10 percent disabling.  

2.  Propriety of the initial 10 percent evaluation assigned 
for degenerative arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
January 1951 to June 1953.  He served in the Army Artillery 
and his awards and decorations include the Parachute Badge, 
United Nations Service Medal, Army of Occupation Medal, 
Japan, and the Korean Service Medal with one bronze service 
star.  

In March 1959, the Board of Veterans' Appeals (Board) denied 
the veteran service connection for a low back disability.  In 
May 1988, he filed an application to reopen his claim for a 
back disability and for an increased (compensable) evaluation 
for his service-connected right knee disability.  In June 
1988, a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, denied those 
benefits.  

The veteran was notified of the RO's June 1988 decision in a 
VA letter dated in July 1988.  In October 1988, the veteran's 
representative filed a notice of disagreement to the RO's 
June 1988 decision.  The veteran was issued a statement of 
the case in June 1990 and he perfected his appeal in 
September 1990.  He requested a personal hearing at the RO 
before a hearing officer, and that hearing was held in 
January 1991.  

In March 1993, the Board remanded to the RO the issues then 
certified to the Board (whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for a chronic low back disorder and entitlement to 
an increased (compensable) rating for chronic synovitis of 
the right knee with an osseous lesion of the right femur).  
The Board also requested that the RO consider the veteran's 
claim for service connection for a back disorder secondary to 
the right knee. 

In an October 1998 rating decision, the RO reopened the claim 
for and granted service connection for a low back disorder; a 
10 percent evaluation was assigned, effective from May 1988.  
As the veteran has not appealed the assigned evaluation or 
effective date, the award of service connection for a low 
back disability consists of a full award of benefits on that 
issue.  See Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
The RO also denied service connection for a left  knee 
disability; the veteran has not appealed that denial. 

In October 1998, the RO granted service connection and 
assigned a separate 10 percent evaluation for degenerative 
arthritis of the right knee, effective from May 1988; the RO 
also increased the evaluation for the veteran's right knee 
instability from noncompensable to 10 percent.  Thus, the 
initially appealed increased rating claim now requires 
consideration of the assigned evaluations for arthritis and 
for instability.  

The Board notes that the RO adjudicated the claim pertaining 
to degenerative arthritis as one for an increased rating.  
However, in light of the distinction noted by the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court) in the 
recently-issued case Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized the issue as one 
involving the propriety of the initial evaluation assigned.  
Furthermore, inasmuch as the grant of the 10 percent 
evaluation for the right knee disability based on 
instability, under Diagnostic Code 5257, and the grant of a 
separate 10 percent evaluation for degenerative arthritis in 
the right knee, under Diagnostic Code 5003, are not the 
maximum benefits assignable under the rating schedule, the 
increased rating claims are still viable issues for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).





FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran's right knee disabilities are manifested by 
fluid in the knee, instability to manual medial and lateral 
counter pressure, pain on motion (flexion) and extension 
limited to 125 degrees; there is x-ray evidence of 
degenerative arthritis.  The veteran complains of flare-ups 
of discomfort in the knees, such as pain and stiffness, about 
three times yearly.  No heat, redness, evidence of 
dislocation or other significant findings have been medically 
noted. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for instability of the right knee with osseous lesion 
of the right femur have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40. 
4.45, 4.59, Diagnostic Code 5257 (1998).  

2.  As assignment of a 10 percent disability evaluation for 
degenerative arthritis of the right knee since the grant of 
service connection was proper, the criteria for a higher 
evaluation have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Code 5003 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records show that in August 
1951 he was making an authorized parachute jump at Fort Bragg 
when he was knocked against the door of the plane by an air 
blast and sustained injury to his right knee.  In August 
1952, he sustained injury to his right knee in a jeep 
accident.  His separation physical examination report of June 
1953 shows him complaining of right knee pain over the 
patella.  Post-service, he underwent VA examination in 
October 1953, which revealed a non-osteogenic fibroma in the 
right knee.  As a result, the RO, in October 1953, granted 
service connection for right knee sprain with fibroma of the 
femur, for which a 10 percent evaluation was assigned.  In 
November 1958, the disability evaluation was decreased to 
noncompensably disabling, effective from January 1959.  

May 1988, the veteran filed a claim for increased rating for 
his right knee disable contending that the disability 
warranted a compensable rating because he was experiencing 
constant pain, described as discomfort, and occasional 
swelling.  He further noted that he has been self-medicating 
his right knee with over the counter medication, such as 
Motrin, for pain.  

An X-ray taken of the veteran's right knee in January 1967 
revealed an irregular sclerotic area in the medial aspect of 
the distal femur just above the condyles, which is posterior 
in location on the lateral projection.  It had a benign 
appearance and was considered of no clinical significance.  
No other significant abnormality was seen.  

Lay statements dated in August and September 1988, from the 
veteran's friend, who also worked with the veteran in the New 
York City Police Department, and the veteran's wife, 
essentially related that they were aware from personal 
observation that the veteran had long suffered from a right 
knee condition.  

The veteran's VA examination report of November 1988 reflects 
complaints of right knee pain.  Examination of the right knee 
revealed no surgical scar or any fluid.  His gait was normal 
and he squatted completely.  Range of motion studies revealed 
extension to 0 degrees and flexion to 140 degrees.  There is 
no indication that pain on motion, or any other indicia of 
functional loss, was noted.  Instability was not noted.  

The veteran's outpatient treatment records for October 1989 
to January 1993 from the Health Insurance Plan of New York 
City shows the veteran being seen for complaints of back 
pain.  These records do not reflect complaints or treatment 
for a right knee problem.  

During the veteran's personal hearing held at the RO before a 
hearing officer in November 1991, the veteran testified that 
he had retired from the New York City Police Department in 
September 1982 but he had not make any complaints with regard 
to his right knee because of the nature of his work.  He 
related that he retired in his late 40's because police work 
was a young man's game and he could no longer chase after 
criminals or climb fences.  About a year after retiring, he 
went to work for the New York State Urban Development 
Corporation for about six months.  He then went to work for 
the New York City Health and Hospital Corporation for 
eighteen months.   After that he went to work for Marriott 
Corporation and stayed there for two years.  He was currently 
working at Riverside Maintenance Corporation.  He related 
that his right knee pain was constant and that sometime the 
knee swelled up for a couple of days a month.  He would then 
go for months before it would again swell.  As he got older, 
he found that he did not have the flexibility in the knee 
that he used to have.  The veteran related that he treated 
the knee with over the counter medication, Motrin, for pain.  

The report of the veteran's May 1993 VA examination indicates 
he complained of right knee pain.  On examination, there was 
no effusion.  Range of motion of the right knee revealed 
extension to 0 degrees and flexion to 140 degrees.  There was 
no ligament laxity.  He was able to squat normally.  X-rays 
taken of the right knee by the VA in June 1993 revealed 
minimal degenerative changes.  His VA examination taken in 
July 1993 revealed that his gait was normal.  There was no 
effusion at the right knee or ligament laxity.  He could 
squat normally.  Range of motion showed extension to 0 
degrees and flexion to 140 degrees.  No indication of pain on 
motion during any of these examinations was noted.  

The veteran's VA examination report of August 1994 notes that 
his gait was normal.  His right knee joint was active and 
equal.  There was no instability.  In September 1994, VA 
examination the right knee revealed extension to 0 degrees 
and flexion to 140 degrees.  There is no indication of pain 
on motion in these reports.  

In June 1996, the veteran underwent another VA examination 
the report of which indicates that there was pain on 
percussion of the right knee.  There was minimal fluid in the 
right knee.  There was no surgical scar or crepitation of the 
knee on flexion.  Range of motion of the right knee revealed 
extension to 0 degrees and flexion to 125 degrees.  X-rays 
revealed no fracture or dislocation of the right knee.  The 
report of an MRI taken of the right knee in June 1996 
revealed fluid on the knee.  The fibers of the anterior 
cruciate ligament were taut.  There was no evidence of laxity 
or bowing.  There was no evidence of patella subluxation or 
patellar tilt.  No patellar spurs were identified.  
Degenerative changes or an infrapatellar spur were noted.  

During his August 1998 VA examination, the veteran reported 
that about three times a year his right knee swells up with 
fluid resulting in stiffness and pain.  When that occurred, 
he treated the condition with hot baths and ointments.  He 
used no crutches or cane, although he noted he had a knee 
brace, but he had not brought it to the examination.  He 
related that he had had no surgery on the right knee nor had 
he experienced episodes of dislocation of the knee.  Upon 
examination of the right knee, there was no heat or redness.  
Range of motion of the right knee revealed extension to 0 
degrees and flexion to 125 degrees.  The examiner found 
instability of the right knee to manual medial and lateral 
counter pressure.  The examiner reviewed the X-rays taken of 
the veteran's right knee in June 1996.  The diagnoses were 
degenerative arthritis of the right knee; cystic changes in 
the proximal tibia, anteriorly; and suprapatellar joint 
effusion.  The examiner further noted that pain in the 
veteran's right knee caused some loss of function.  





II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 337, 391 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed; including the development requested by the Board 
in its March 1993 remand, and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist on the issues currently before the Board.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.41.  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required. See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

The veteran has been assigned a 10 percent evaluation for 
instability in the right knee under Diagnostic Code 5257, 
pursuant to which "other" impairment of the knee, such as 
recurrent subluxation or lateral instability, is evaluated.  
That diagnostic code also prescribes a 10 percent evaluation 
for slight disability, a 20 percent evaluation for moderate 
disability, and a 30 percent evaluation for severe 
disability. 

The veteran also has been assigned a separate 10 percent 
evaluation for degenerative arthritis of the right knee, 
pursuant to Diagnostic Code 5003. That diagnostic code 
prescribes that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
of joints involved (here, Diagnostic Codes 5260, for 
limitation of flexion, and 5261, for limitation of 
extension).  Where limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5260 provides that a 0 percent evaluation is 
warranted if limitation of flexion of the leg is limited to 
60 degrees.  A 10 percent evaluation is warranted if flexion 
is limited to 45 degrees.  A 20 percent evaluation is 
warranted if flexion is limited to 30 degrees, and a 30 
percent evaluation is warranted if flexion is limited to 15 
degrees.  

Diagnostic Code 5261 provides that a 0 percent evaluation is 
warranted if extension of the leg is limited to 5 degrees.  A 
10 percent evaluation is warranted if extension is limited to 
10 degrees.  A 20 percent evaluation is warranted if 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted if extension is limited to 20 degrees. A 40 
percent evaluation is warranted is extension is limited to 30 
degrees, and a 50 percent evaluation is warranted is 
extension is limited to 45 degrees.  

As the above medical evidence establishes, the veteran's 
right knee disabilities are manifested by fluid in the knee, 
instability to manual medial and lateral counter pressure, 
extension to 0 degrees and flexion to 125 degrees, and pain 
on motion; the veteran complains of flare-ups of discomfort 
in the knees, such as pain and stiffness, about three times 
yearly.  No heat, redness, evidence of dislocation  or other 
significant findings have been medically noted.  After 
carefully considering these findings in light of the relevant 
rating criteria, the Board must conclude that evaluations in 
excess of the currently 10 percent for instability, and 10 
percent for arthritis are not warranted.  

Clearly, the veteran is shown to have no more than slight 
instability.  While, as noted above, instability to manual 
and medial and lateral counter pressure was shown, initially, 
on the most recent VA examination in August 1998, there is no 
indication whatsoever that the veteran experiences 
instability to such an extent as to medically require a knee 
brace or other device or instrument to assist him with 
walking.  While he indicated that he used a knee brace, it is 
significant that he did not bring it to the examination 
(indicating that it is not always used), and denied the use 
of a cane or crutches.  In the absence of more significant 
clinical findings regarding the veteran's instability, the 
Board must conclude that the current 10 percent evaluation 
under Diagnostic Code 5257 is appropriate, and the criteria 
for a higher evaluation are not met.

Likewise, as regards the veteran's arthritis, the medical 
evidence since the grant of service connection from May 1988 
does not reflect more than minimal limitation of motion of 
the right knee.  Reports of VA examinations in November 1988, 
May 1993, July 1993, and September 1994 consistently reflect 
normal range of motion of the veteran's knee as revealed by 
extension to 0 degrees and flexion to 140 degrees (see 
38 C.F.R. § 4.71, Plate II).  Further, although the examiners 
did note the veteran's complaints of right knee pain, no 
notations that the veteran experienced pain on motion during 
the examination were made.  The reports of the veteran's most 
recent VA examinations, in June 1996 and August 1998, 
revealed limitation of flexion, to 125 degrees, pain over the 
lateral aspect of the thigh and hip and on flexion.  Even 
considering the veteran's pain on motion and his assertions 
that he experiences some pain and discomfort in the right 
knee (with flare-ups about three times yearly), there is no 
medical indication that the veteran's pain results in such 
functional loss as to limit extension to 45 degrees or less, 
or flexion to 10 degrees or more, even during flare-ups.  
Indeed, the veteran reported that his treatment during such 
periods consisted of hot baths and ointments; there is no 
medication that pain medication has been prescribed.  
Considering those factors, along with the minimal clinical 
findings that on examination, the Board finds that there is 
no basis for assignment of a compensable evaluation under 
either Diagnostic Code 5260 or 5261.

The Board acknowledges, however, that, as noted by the August 
1998 examiner, the right knee pain causes some functional 
loss.  As such, assignment of a 10 percent evaluation, for 
painful motion, under Diagnostic Code 5003, is appropriate.  
See also 38 C.F.R. § 4.59.  However, in the absence of more 
significant clinical findings, there simply is no basis for 
assignment of more than the currently assigned 10 percent 
evaluation on the basis of limitation of motion.  
Furthermore, because the 10 percent evaluation, the highest 
assignable schedular evaluation, has been assigned since the 
grant of service connection, discussion of "staged rating" 
is unnecessary.

As a final point, the Board notes that, because there are 
specific diagnostic codes to evaluate each of the veteran's 
disabilities, consideration of other diagnostic codes for 
evaluating the disabilities does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  However, even if such 
consideration was appropriate, in the absence of medical 
evidence of, or of disability comparable to, ankylosis, 
dislocation of the semilunar cartilage, or impairment of the 
tibia and fibula, there is no basis for assignment of a 
higher evaluation for either disability under any other 
potentially applicable diagnostic code.  See Diagnostic Codes 
5256, 5258, and 5262.

The above discussion is based upon consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's right knee disability and right knee arthritis.  In 
this regard, the Board notes that The medical evidence 
reflects that the veteran has not undergone surgery on his 
right knee and that, subsequent to his retirement from the 
New York City Police Department, he was able to maintain 
employment with a number of other City agencies and private 
corporations.  Thus, there has been no showing that his 
disabilities have caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, or that 
the disabilities otherwise have rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this mater to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  








ORDER

A disability evaluation in excess of 10 percent for right 
knee instability with osseous lesion of the right femur is 
denied.  

As assignment of a 10 percent evaluation for degenerative 
arthritis of the right knee since the grant of service 
connection was proper, a higher evaluation is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

